Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over UK 2322082 in view of PCT WO 2009/12529 further in view of French Patent 2597356 (machine translation provided) for the same reasons as expressed in paragraphs 5 and 6 of the Office action dated September 30, 2022.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Davis et al (US 6234921) for the same reasons as expressed in paragraph 7 of the Office action dated September 30, 2022.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with PCT WO 94/13365 for the same reasons as expressed in paragraph 8 of the Office action dated September 30, 2022.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Reed (US 4983242, newly cited).
The references as set forth above in paragraph 3 taught a process for making a frame for a pickleball paddle which included the formation of a frame from composite material which was molded in a mold with a bladder which became part of the finished assembly and which was inflated during the molding to form a hollow frame component for the paddle. The references failed to teach that subsequent to the molding operation (and the curing of the resin) one would have filled the hollow bladder subsequent to the molding of the frame. However, inclusion of a filler within the frame of a racquent within a bladder after the molding of the exterior of the frame was known to have been used in order reduce the vibration generated when using the racquet as taught by Reed, see column 2, lines 5-9. The inclusion of the filler within the hollow frame resulted in not only damping of the vibration but also deadening of the sound. It would have been obvious to one of ordinary skill in the art at the time the invention was made to fill the hollow frame of the paddle in the process as set forth above in paragraph 3 after molding (and curing of the composite material) with a filler in order to dampen vibration and deaden sound as expressed by Reed. 
Allowable Subject Matter
Claims 1-13 are allowed.
Applicant is referred to the previous Office action for the reasons why these claims are allowable over the prior art of record. 
Response to Arguments
Applicant's arguments filed 10-25-22 have been fully considered but they are not persuasive.	
The applicant argues that there is no teaching of heating the mold to “fuse the expanded composite material with the inflatable bladder to form a peripheral frame with the inflatable tubular bladder embedded around the peripheral frame”, however the reference to UK ‘082 united the bladder with the composite material in the molding operation of making the frame therein wherein the inflatable bladder was embedded around the periphery of the frame. Additionally, the joining of the same clearly “fused” the same together, however if this somehow means more than really uniting the layers together, the reference to French Patent ‘356 used a bladder which was fused (melted) in the molding operation (see the Office action dated 9-30-22 for a complete discussion of the same). Applicant’s argument is therefore respectfully traversed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746